Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 11/16/2020.
Currently, claims 1-21 are pending. Claims 5, 8-10, 12, and 21 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Species I is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/2019 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Para. [0038] refers to FIG. 2D, which is not a figure that was provided. It is believed it is meant to instead recite FIG. 2B.  
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2017/0033055).
Pertaining to claim 1, Watanabe shows, with reference to FIG. 17-24 (particularly FIG. 24), a packaged semiconductor device, comprising: 
a carrier (262, FIG. 17) comprising a die attach surface (204); 
a semiconductor die (264) mounted on the die attach surface and comprising first and second conductive terminals (connected to clips 292 – para. [0138]) disposed on an upper side of the semiconductor die that is opposite from the carrier; 
a first clip (292 on 300) that extends over the upper side of the semiconductor die and is electrically connected to the first conductive terminal (para. [0138]); 
a second clip (292 on 302) that extends over the upper side of the semiconductor die and is electrically connected to the second conductive terminal (para. [0138]); and 
an electrically insulating encapsulant body (288) that encapsulates the semiconductor die, wherein an outer end (294) of the first clip is exposed from a side face of the encapsulant body and provides a point of external electrical contact for the first conductive terminal, and wherein an outer end of the second clip is exposed from the same or a different side face of the encapsulant body as the outer end of the first clip and provides a point of external electrical contact for the second conductive terminal (para. [0136] – [0137]).

Pertaining to claim 3, Watanabe shows the semiconductor die further comprises a plurality of additional conductive terminals (gates) disposed on the upper side (para. [0141]), wherein the packaged semiconductor device further comprises conductive connectors (316) that electrically connect each of the additional conductive terminals respectively to one of the first leads (para. [0141] indicates that the connectors 316 couple the gate contacts of each die together and couple to contacts 256; At an intermediate stage (prior to singulation of the leadframe – see para. [0111]), contacts 256 are electrically connected to leads 240, and thus at this time leads 240 are electrically connected to the gate terminal of die 264), and wherein the first clip is oriented transversely relative the conductive connectors (FIG. 24).
Pertaining to claim 4, Watanabe shows the encapsulant body comprises an upper surface that extends over the upper side of the semiconductor die, a lower surface opposite the upper surface, and first (side illustrating the extension region 326) and second (side shown at front-of-page, where 294 is labeled) side faces that extend between the upper and lower surfaces, wherein the first and second side faces form an angled intersection with one another, wherein each of the first leads protrude out of the first side face, and wherein the first clip protrudes out of the second side face (FIG. 24).
Pertaining to claim 6, Watanabe shows the encapsulant body comprises third (opposite first side face) and fourth (side opposite second side face) side faces that each extend between the upper and lower surfaces, wherein the first, second, third and fourth side faces collectively 
Pertaining to claim 7, Watanabe shows a plurality of second conductive leads (240 at third side face) that each extend away from a second side of the carrier in an opposite direction as the first conductive leads, wherein each of the second conductive leads protrude out of the third side face of the encapsulant body, and wherein the second clip protrudes out of the fourth side face of the encapsulant body (FIG. 24).
Pertaining to claim 11, Watanabe shows upper surfaces of the first and second clips that face away from the upper surface of the semiconductor die are completely covered by encapsulant material of the encapsulant body (FIG. 22A).
Pertaining to claim 13, Watanabe shows the semiconductor die comprises first and second switching devices (300, 302) integrated therein, wherein each of the first and second switching devices comprise a control terminal, a first output terminal, and a second output terminal (para. [0138], [0141]), wherein the first conductive terminal is a bond pad connection to the first output terminal of the first switching device, and wherein the second conductive terminal is a bond pad connection to the first output terminal of the second switching device (para. [0138]).
Pertaining to claim 14, Watanabe shows the first output terminal of the first switching device and the first output terminal of the second switching device are each drain terminals (para. [0138] – note that, although the terminal is referred to as a source terminal, such devices inherently allow for current to flow in either direction, and thus “source” and “drain” are interchangeable), wherein the second output terminal of the first switching device and the second output terminal of the second switching device are each source terminals (para. [0138] – note 

Pertaining to claim 15, Watanabe shows a packaged semiconductor device, comprising: 
a carrier (262, FIG. 17) comprising a die attach surface (204); 
a semiconductor die (264) mounted on the die attach surface; 
an electrically insulating encapsulant body (288) that encapsulates the semiconductor die; and 
first and second clips (292) that extend over an upper side of the semiconductor die that is opposite from the carrier and protrude out of side faces of the encapsulant body (para. [0136] – [0137]), 
wherein the semiconductor die comprises first (300) and second (302) switching devices integrated therein, wherein each of the first and second switching devices comprise a control terminal, a first output terminal, and a second output terminal (inherent to FETs), wherein the first clip is electrically connected to the first output terminal (source) of the first switching device via a bond pad connection at the upper surface (para. [0138]), and wherein the second clip is electrically connected to the first output terminal (source) of the second switching device via a bond pad connection at the upper surface (para. [0138]).
Pertaining to claim 16, Watanabe shows a plurality of first conductive leads (240) that protrude out of a different side face of the encapsulant body as the first and second clips (FIG. 

Pertaining to claim 17, Watanabe shows a method of forming a packaged semiconductor device, the method comprising:
Providing a carrier (262, FIG. 17) comprising a die attach surface (204); 
mounting a semiconductor die (264) on the die attach surface such that first and second conductive terminals (connected to clips 292 – para. [0138]) disposed on an upper side of the semiconductor die are opposite from the carrier; 
providing a first clip (292 on 300) that extends over the upper side of the semiconductor die and is electrically connected to the first conductive terminal (para. [0138]); 
providing a second clip (292 on 302) that extends over the upper side of the semiconductor die and is electrically connected to the second conductive terminal (para. [0138]); and 

Pertaining to claim 18, Watanabe shows providing a plurality of first conductive leads (240) that each extend away from a first edge side of the carrier, and attaching the first clip to the first conductive terminal such that the first clip is oriented transversely relative the first conductive leads (FIG. 24).
Pertaining to claim 19, Watanabe shows the semiconductor die further comprises a plurality of additional conductive terminals disposed on the upper side (para. [0138]), wherein the method further comprises: providing conductive connectors (316) that electrically connect each of the additional conductive terminals respectively to one of the first leads (prior to singulation of the leadframe – see para. [0111]), contacts 256 are electrically connected to leads 240, and thus at this time leads 240 are electrically connected to the gate terminal of die 264); and attaching the first clip to the first conductive terminal such that the first clip is oriented transversely relative the conductive connectors (FIG. 24).
Pertaining to claim 20, Watanabe shows providing the encapsulant body comprises completely covering upper surfaces of the first and second clips that face away from the upper surface of the semiconductor die with encapsulant material of the encapsulant body (FIG. 22A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paek et al. (US 9,711,484), Yilmaz et al. (US 9,165,866), Xiaochun (US 7,786,555), and Neugirg et al. (US 2019/0103342) disclose packages similar to the claimed package.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896